       Case 3:19-cr-02410-JLS Document 65 Filed 12/01/20 PageID.125 Page 1 of 1



1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6                        SOUTHERN DISTRICT OF CALIFORNIA
7                      (HONORABLE JANIS L. SAMMARTINO)
8
     UNITED STATES OF AMERICA,            )   Case No. 19CR2410-JLS
9
               Plaintiff,                 )
10                                        )   ORDER PERMITTING MENTAL
11   v.                                   )   HEALTH CLINICIAN’S ENTRY
12
                                          )   INTO THE MCC SAN DIEGO
     NATHAN TAYLOR LOPEZ,                 )
                 Defendant                )
13

14   ____________________________________ )
15

16               IT IS HEREBY ORDERED that Christina LaCroix, MSW, LCSW be
17   admitted into the MCC San Diego to perform a mental health assessment of
18   the above-captioned defendant, Nathan Taylor Lopez, Register No. 75326-
19   298.
20               IT IS FURTHER ORDERED that Ms. LaCroix be given access to all
21   of Mr. Lopez=s medical and psychological records.
22               A certified copy of this Order shall be provided to the MCC San
23
     Diego.
24
                IT IS SO ORDERED.
25   Dated: December 1, 2020
26

27

28
